Judgment, Supreme Court, New York County (Lehner, J.), entered January 25, 1982, denying the application of petitioner-appellant Harwyn Luggage, Inc., to confirm an arbitration award in its favor and granting the cross motion of respondents Henry Rosenfeld, Inc., and Henry Rosenfeld to vacate the award, unanimously reversed, on the law and the facts, motion to confirm award granted and cross motion to vacate denied, with costs. Whether to grant or refuse an adjournment is generally within the discretion *748of the arbitrator, and it is only if that discretion is abused that misconduct results (Matter of Kool Air Systems [Syosset Institutional Bldrs.], 22 AD2d 672). Here, several adjournments had been granted over a five-month period. Respondents were seeking to substitute counsel for the fourth time and claimed that, because of a fee dispute, the second firm they had retained was holding files necessary for the preparation of its defense in the arbitration. When the adjournment was denied, counsel voluntarily left and the arbitration proceeded. Respondents never specifically set forth the missing documents they considered essential, nor did they set forth the steps, if any, which were taken to resolve the dispute or obtain the documents or both. On this record we cannot say that the arbitrator abused his discretion (see Matter of Ceseretti [Trans-Air System], 22 AD2d 27, affd 15 NY2d 844; Peninsula Nat. Bank v Joseph M. Turecamo, Inc., 85 AD2d 560, affd 56 NY2d 794). Concur — Sandler, J. P., Carro, Asch and Silverman, JJ.